DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.11,083,021. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter as shown below:

17/375,925
11,083,021
1. A method performed by an apparatus of a wireless station (STA) belonging to a first basic service set (BSS), comprising: receiving, from an access point (AP) operating a plurality of BSSs that includes the first BSS, a physical layer protocol data unit (PPDU) carrying one or more trigger frames, each trigger frame allocating one or more random-access resource units (RUs) to STAs associated with a respective BSS of a subset of the plurality of BSSs, each trigger frame including an association identifier (AID) value of zero; and transmitting uplink (UL) data to the AP over the one or more random-access RUs allocated to the STAs associated with the first BSS responsive to the AID value of zero.
1. A method performed by an access point (AP), comprising: selecting two or more basic service sets (BSSs) from a plurality of BSSs, wherein the selected two or more BSSs is a subset of the plurality of BSSs; allocating one or more random-access resource units (RUs) to each selected BSS of the selected BSSs; and transmitting, for each selected BSS of the selected BSSs, a respective frame indicating the random-access RUs allocated to that BSS, wherein each of the frames comprises a trigger frame including an association identification (AID) value of zero and each of the frames is transmitted on a different RU.
2. The method of claim 1, wherein each trigger frame is carried over a different RU.
See claim 1.
3. The method of claim 1, wherein each trigger frame is communicated over an RU allocated to the respective BSS of the subset of BSSs.
3. The method of claim 1, wherein the random-access RUs allocated to one of the selected BSSs is different than the RU on which the frame is transmitted for that BSS.
4. The method of claim 1, wherein the PPDU comprises a downlink (DL) multi-user (MU) PPDU.
4. The method of claim 1, wherein the frames are aggregated in a downlink multi-user physical layer protocol data unit (DL MU PPDU).
5. The method of claim 1, wherein a first trigger frame of the one or more trigger frames allocates a directed RU to the STA.
Claim 1.
6. The method of claim 1, wherein at least one of the trigger frames allocates additional random-access RUs to STAs that are not associated with the first BSS.
5. The method of claim 1, further comprising: allocating additional random-access RUs to the remaining BSSs of the plurality of BSSs; and transmitting a trigger frame indicating the allocation of additional random-access RUs to the remaining BSSs.
7. The method of claim 1, wherein at least one of the trigger frames includes an AID value of 2047.
6. The method of claim 5, wherein the trigger frame includes an AID value of 2047.
8. The method of claim 1, wherein the plurality of BSSs includes a transmitted BSS and one or more non-transmitted BSSs of a multiple BSSID set, the first BSS corresponding to the transmitted BSS.
7. The method of claim 1, wherein the plurality of BSSs includes at least a transmitted BSS and a non-transmitted BSS, the method further comprising: allocating additional random-access RUs to the non-transmitted BSS: transmitting, via the transmitted BSS, a multi-BSS trigger frame indicating the allocation of additional random-access RUs to the non-transmitted BSS, wherein the multi-BSS trigger frame includes an AID value corresponding to a BSSID index of the non-transmitted BSS; and receiving uplink data, on the additional random-access RUs allocated by the multi-BSS trigger frame, from one or more wireless devices belonging to the non-transmitted BSS.
9. The method of claim 8, wherein the AP is associated with the transmitted BSS, and at least one of the trigger frames allocates additional random-access RUs to STAs associated with at least one of the one or more non-transmitted BSSs.
Claim 7.
10. The method of claim 8, wherein the PPDU includes: a first trigger frame associated with the first BSS and including an AID value set to the BSSID index of the transmitted BSS; and one or more additional trigger frames associated with the one or more respective non-transmitted BSSs, each trigger frame of the one or more additional trigger frames including an AID value set to the BSSID index of a respective non-transmitted BSS.
Claims 5 and 7


Claims 11-28 are rejected as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468